JS 44 (Rev. 02/19)

Case 7:19-cv-00075-HL Document 1-2 Filed 05/24/19 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
TYLER MONCUS

(b) County of Residence of First Listed Plaintiff Ben Hill County, GA

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Brent J. Savage,

avage, Turner,

Durham, Pinckney & Savage

Post Office Box 10600, Savannah, GA 31412; 912-231-1140

DEFENDANTS

NOTE:

Attorneys (If Known)

 

LASALLE MANAGEMENT COMPANY, LLC D/B/A LASALLE
CORRECTIONS, LASALLE SOUTHEAST, LLC, et al

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

* 3 Federal Question

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O 1. U.S. Government PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State * 1 © 1 Incorporated or Principal Place o4 04
of Business In This State
OM 2 U.S. Government 4 Diversity Citizen of Another State 2 H 2 Incorporated and Principal Place a5 hs
Defendant (Indicate Citizenship of Parties in Item LIl) of Business In Another State
Citizen or Subject of a O03 © 3 Foreign Nation HO6 06
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY -—ornER STATUTES —]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 0 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ © 400 State Reapportionment
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act O 330 Federal Employers’ Product Liability 1 830 Patent © 450 Commerce
O 152 Recovery of Defaulted Liability (© 368 Asbestos Personal C835 Patent - Abbreviated © 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR d O 480 Consumer Credit
of Veteran's Benefits 1 350 Motor Vehicle 370 Other Fraud ( 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
(1 160 Stockholders’ Suits (1 355 Motor Vehicle 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
190 Other Contract Product Liability (1 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI O 850 Securities/Commodities/
1 196 Franchise Injury 1 385 Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 1 751 Family and Medical O 890 Other Statutory Actions
_Medical Malpractice Leave Act O 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS 0 893 Environmental Matters
@ 210 Land Condemnation & 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 7 895 Freedom of Information
220 Foreclosure O 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
230 Rent Lease & Ejectment © 442 Employment O 510 Motions to Vacate O 871 IRS—Third Party 7 896 Arbitration
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 1 899 Administrative Procedure
(7 245 Tort Product Liability Accommodations O 530 General Act/Review or Appeal of
(7 290 All Other Real Property 445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: CO 462 Naturalization Application 1 950 Constitutionality of
© 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration State Statutes
Other O 550 Civil Rights Actions
© 448 Education 1 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

 

 

 

 

 

 

 

PL1 Original 112 Removed from O 3  Remanded from 14 Reinstatedor © 5 Transferred from © 6 Multidistrict 4 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
F ACTION 42 USC 1983
VI. CAUSE O Brief description of cause: .
Violation of 4th Amendment Rights/Due Process
VII. REQUESTEDIN 07 CHECK IF THIS IS A CLASS ACTION DEMAND$ Tn Excess CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. Of 75,000.00 JURY DEMAND: Wyes ONo
VIII. RELATED CASE(S)
IF ANY GPRM prea DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
05/24/2019 /s/ Brent J. Savage
"FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
